F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 27 2003
                            FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

    UNITED STATES OF AMERICA,

                Plaintiff - Appellant,
                                                          No. 02-7086
    v.                                               (D.C. No. 02-CR-15-S)
                                                        (E.D. Oklahoma)
    ROBERT WAYNE COOK,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, PORFILIO and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         The United States appealed from the district court’s dismissal of the

indictment against Robert Wayne Cook for lack of jurisdiction. Subsequently,



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the United States filed a motion to dismiss this appeal. We GRANT the motion

to dismiss and DISMISS the appeal.


                                                 Entered for the Court



                                                 Deanell Reece Tacha
                                                 Chief Judge




                                      -2-